DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.
 
Election/Restrictions
Claims 1-2, 5-7, 9-18, and 20-28 are allowable. The restriction requirement between Species A-H, as set forth in the Office action mailed on 21 June 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 June 2019 is partially withdrawn.  Claims 8 and 19, directed to species E, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-2 and 5-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record does not teach or suggest the combination of elements in their entirety, including a first concavo-convex portion, a second concavo-convex portion, a first deposition layer on the first concavo-convex portion and a second deposition layer on the second concavo-convex portion, where each of the first deposition layer and the second deposition layer comprises at least one of a metal, a metal oxide, and a metal nitride. These elements in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claims 2 and 5-28:
They are dependent on claim 1 or contain similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 09 November 2020, with respect to the rejection of all claims have been fully considered and are persuasive.  The rejection of all claims has been withdrawn. 
In particular, applicant’s argument is that the language directed to both the first and second deposition layer comprising at least one of a metal, a metal oxide, and a metal nitride is not present in the prior art.

Therefore applicant’s arguments are persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2014/0268590).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694